SULLIVAN, Chief Judge
(dissenting):
The Court of Military Review read the various opinions of the judges of this Court in United States v. Beaudin, 35 MJ 385 (CMA 1992), and found error in this case. It then determined such error was harmless. Art. 59(a), Uniform Code of Military Justice, 10 USC § 859(a). The Judge Advocate General certified the correctness of the Court of Military Review’s initial decision under Article 67(a)(2), UCMJ, 10 USC § 867(a)(2) (1989). The accused and his appellate defense counsel have taken no position on the certified issue because they contend that he has no stake in it.
In my view, the Judge Advocate General seeks an advisory opinion on a moot question. See United States v. Bryant, 12 MJ 307 (CMA 1981)(summary disposition); United States v. Clay, 10 MJ 269 (1981)(per curiam); United States v. McAnally, 10 MJ 270 (CMA 1981). My opinion in United States v. Beaudin, supra, stands as is and needs no clarification at this late date. I find no ease, no controversy, and no reason why this Court of law should answer the certified question. U.S. Const. art. III, § 2; e.g., Mills v. Green, 159 U.S. 651, 16 S.Ct. 132, 40 L.Ed. 293 (1895). Our Court may not be an Article III Court, but it should behave as one.